Citation Nr: 1132415	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee sprain, status post arthroscopy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in June 2011.  A transcript of the hearing is associated with the claims folder.


REMAND

The Veteran injured his right knee in service while marching during basic training in July 2005.  According to reports in his service treatment records (STRs), he suffered a twisting injury to his right knee when he fell in ditch.  The Veteran underwent arthroscopic surgery in November 2005.  His STRs reflect periodic clinical entries for evaluation of right knee pain before and after the surgery.

The Veteran underwent medical board processing and was placed on the Temporary Disabled Retired List (TDRL) in October 2006.  His rated disabilities included a back disability that originated from the same fall in the ditch, and his right knee.  The right knee was evaluated as 10 percent disabling under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a.

The Veteran submitted his initial claim for VA disability compensation benefits in May 2007.  He was afforded VA examinations in July and August 2007.  Based on the results of those examinations, and the evidence in the STRs, the Veteran was granted service connection for a right knee disability characterized as right knee sprain, status post arthroscopy.  He was given a 10 percent rating.  The agency of original jurisdiction (AOJ) rated the disability under Diagnostic Code 5257, applicable to disabilities involving subluxation or lateral instability.  Id.

The Veteran submitted his notice of disagreement (NOD) with the rating in March 2008.  He expressed his opinion as to why he should have a higher rating and said that he had additional limitations.  He asked that he be given a new examination.

The Veteran submitted a VA Form 21-4142, Authorization for Release of Information, which was received at the RO in July 2008.  The Veteran identified a C. Becker, at an address in Springfield, Illinois, as having provided treatment for his "knees."  He did not identify the dates of treatment.  There is a handwritten note on the Form 21-4142 that said the records were in the Compensation and Pension Records Interchange (CAPRI) system.  A period from May 2007 to November 2007 is listed.  There is no indication in the claims folder that the Veteran was referencing VA clinic records with this release.

VA records for the Community Based Outpatient Clinic (CBOC) in Springfield, Illinois, for the dates listed on the VA Form 21-4142, were associated with the claims folder.  However, there were no entries from Dr. Becker in the VA records.  Moreover, Dr. Becker is a private physician and an internet search reflects her clinic address to be as provided by the Veteran on the release authorization and not the same address as the VA clinic that is available from the Veterans Health Administration web site.  

The Veteran was issued a statement of the case (SOC) in March 2009.  The last entry for the SOC referenced the VA Form 21-4142 submitted by the Veteran and said it was for records for the Danville Outpatient Clinic in Springfield.  As set forth above, this conclusion appears to be in error.  The entry further stated that the Veteran referenced "knees" but was only service connected for his right knee.  He was advised that if he wanted to make a claim regarding his left knee he should submit a claim in writing.  Finally, it was noted that the outpatient records were associated with the claims folder.

In light of the AOJ's misreading of the Veteran's release form, he must be contacted on remand for an updated release form.  Thereafter a request for the records from Dr. Becker should be made.  

As noted, the Veteran was placed on the TDRL in October 2006.  In his substantive appeal of April 2009 the Veteran reported he had received two examinations from the Air Force since his last VA examination.  He reported the Air Force examinations were in January 2009.  They were done as part of the requirement for members on the TDRL to be reevaluated approximately every 18 months.  See generally 10 U.S.C. Chapter 61.  Copies of the examinations regarding the Veteran's right knee and his back were obtained.

The Board notes that the physician who evaluated the Veteran's right knee said the Veteran's disability did not allow for his return to active duty.  The physician further recommended that the Veteran not be returned to active duty and a final disposition be made in his case.  The Board notes that 10 U.S.C.A. § 1210(h) provides that a servicemember cannot be on the TDRL for more than 5 years and still receive disability retired pay.  Thus, as the Veteran was placed on the TDRL in October 2006, and the 2009 recommendation was for a final disposition, it is likely that the Veteran's TDRL status has been resolved.  The records regarding his final disability determination from the Air Force must be requested and obtained on remand.

The Veteran was afforded a VA examination to assess his right knee disability in June 2009.  At that time, the Veteran reported his symptomatology was such that he had not been able to work since his injury in service.  He did not provide any further details as to what attempts had been made to find employment.  In paragraph 8, the Veteran provided some details of past employment.  The only employment mentioned that appeared to be after his knee injury was working as a bartender for a month.  

The Veteran reported he was unemployed at the time of his VA examinations in 2007.  There was no mention of whether he had tried to find employment.

The Veteran has not indicated whether he was in receipt of disability benefits from the Social Security Administration (SSA).  On remand, he should be asked if he has submitted a claim for such benefits and whether he is in receipt of SSA disability benefits.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) (claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service-connected disability) that is applicable in this case.  The Veteran has reported that he is unable to work as a result of his service-connected right knee disability.  Thus, a claim for a TDIU must be developed and adjudicated as part of his claim for a higher rating for his service-connected right knee disability.  

Finally, as stated, the Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5257.  The initial rating decision of November 2007 said the results of VA examinations indicated that the Veteran met the criteria for a 10 percent rating for a limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The rating decision also said the Veteran's symptoms warranted a 10 percent rating for looseness of the right lateral collateral ligament.  However, only the 10 percent rating under Diagnostic Code 5257 was granted.

The Board notes that General Counsel's Precedent Opinion, VAOPGCPREC 23-97, provides for separate disability ratings in cases where there is a disability involving instability (Diagnostic Code 5257) and a disability involving limitation of motion of the knee joint and arthritis.  The current medical evidence of record does not show a diagnosis of arthritis; however, that does not end the matter.  

The opinion addresses the question of whether separate ratings can be assessed for a knee disability that involves instability and arthritis.  By extension, it means separate ratings can be assigned for disabilities involving instability and  limitation of motion as they reflect different manifestations of the disability and such ratings would not constitute pyramiding.  See 38 C.F.R. § 4.14.

The VA examinations of record have shown the Veteran to have a limited range of flexion of the knee.  On remand, the AOJ must consider whether a separate rating for limitation of flexion is in order, whether arthritis is present or not.  

In addition, VAOPGCPREC 9-2004 provides that, where a veteran has both a limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  On remand, the AOJ must consider whether separate ratings for limitation of flexion and extension are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided with notice on how to substantiate a claim for a TDIU rating.  This would include providing him with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

The Veteran should be asked to provide an updated release for the records from Dr. Becker, or provide the records to the AOJ.

3.  The AOJ should contact the Veteran and ask him if he has submitted a claim for SSA disability benefits.  If so, the records should be requested from SSA.  

4.  The AOJ should contact the service department, or other agency as required, to determine if the Veteran's TDRL status has been terminated.  The records associated with his TDRL evaluations and final determination should be obtained and associated with the claims folder.  (These records represent military records under 38 C.F.R. § 3.159(c)(2).)

5.  Upon completion of the above development, the Veteran should be scheduled for a VA examination of his right knee.  The claims folder must be made available to the examiner, in conjunction with the examination.  All necessary tests should be conducted as the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.

Range-of-motion testing should be conducted, and the examiner should identify all functional losses due to pain, fatigue, incoordination, etc.  Functional losses due to such symptoms should be equated to additional loss of motion (beyond the loss shown on clinical evaluation), if possible.  This should be done with respect to both limitation of flexion and limitation of extension.  Additionally, any lateral instability or subluxation of the right knee should be identified and characterized as "slight," "moderate," or "severe."  

In addition to the results of the physical examination, the examiner is asked to provide an opinion regarding the collective impact of the Veteran's right knee disability, service-connected low back disability, and service-connected convulsive disorder on his ability to obtain or maintain substantially gainful employment.  All opinions expressed by the examiner must be accompanied by a complete rationale.   

6.  After undertaking any additional development actions deemed necessary, the AOJ should re-adjudicate the claim for a higher rating for right knee disability.  In so doing, the AOJ must consider the matter of separate disability ratings for instability and limitation of motion.  The AOJ must also adjudicate the implied claim for a TDIU rating.  Rice, supra.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

